UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2025


In re: KEVIN LEE MYERS, JR.,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:17-cr-00018-LCB-1)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Lee Myers, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Lee Myers, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion to unseal the grand jury transcripts in

Myers’ 28 U.S.C. § 2255 proceeding. He seeks an order from this court directing the

district court to act. The present record does not reveal undue delay in the district court.

Accordingly, we deny the mandamus petition. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2